Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Response to Amendment
The amendment filed 03/07/2022 has been entered.  As directed by the amendment: claims 1, 8, and 13 have been amended; claims 2, 4-6, and 11-12 have been cancelled; and claim 14 has been added.  Therefore, claims 1, 3, 7-10 and 13-14 are pending.
The amendment is sufficient in overcoming the previous grounds of objection and rejection indicated in the Final Office Action, except as maintained below.
Response to Arguments
The Remarks filed 03/07/2022 are not accompanied by any discussion of the prior art against the claims or explanation as to how the claims avoid the references or are otherwise distinguished from them.  37 CFR 1.111 (b) and (c) state the following (emphasis added):
(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.

(c) In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Here, the filed Remarks merely state “It is respectfully submitted that claim 1, and claims depending from claim 1 overcome the rejections of record. Reconsideration and allowance are requested.”  MPEP 714.03 states “Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency (e.g., fails to treat every rejection, objection, or requirement), the examiner may simply act on the amendment and issue a new (non-final or final) Office action. The new Office action may simply reiterate the rejection, objection, or requirement not addressed by the amendment (or otherwise indicate that such rejection, objection, or requirement is no longer applicable).”  In this case, the amendments address some of the rejections under 35 USC 112(b), as well as, the prior art rejections under 35 USC 103.  Accordingly, the examiner considers applicant’s amendment to be a bona fine attempt to advance the application.


Drawings
The drawings were received on 03/07/2022  These drawings are unacceptable.  The amendment filed 03/07/2022 is objected to under 35 U.S.C. 132(a) because it intorduces new matter into the disclosure.  35 U.S.C. 132 (a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Replacement Figure 2 depicts optical detector 9’ as being located and positioned relative to an internal space of container 3.
Note: the drawings were previously objected to for not showing the claimed “optical detector” in accordance with 37 CFR 1.83(a).  As previously stated, “no new matter should be entered.”  See Final Office Action, pages 2-3.
With respect to the optical detector, the originally filed specification only mentioned the “optical detection means” as being “provided to the detected level of volatile substance inside the container” (para. 0032, as published). Paragraph 0018 makes it clear that the container (3) contains the volatile substance.  Therefore, the specification lacks disclosure as to the location and/or placement of the optical detector relative to the container.  As such, the Replacement Figure 2 introduces new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.  As an additional note, cancelling the aforementioned new matter will likely cause the previous objection (claimed subject matter of “optical detector” not being shown) to be re-entered.  Applicant is advised that the “optical detector” must be shown, without introducing new matter, or be cancelled from the claims.

Claim Objections
Claim 7 is objected to because of the following informalities:  “the first electrical switch” should be “the first electric switch.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7-10 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to require the electric device to comprise, inter alia, a casing, a first container of volatile substance detachably coupled with the casing, and a second container of a second volatile substance detachable coupled with the casing.

    PNG
    media_image1.png
    522
    444
    media_image1.png
    Greyscale

	Figure 1, above, depicts casing 2 receiving container 3, which contains a volatile substance (para. 0018).  Paragraph 0019 states that “container or refill (3) is detachably coupled with the casing (2) for its replacement by a new one once the volatile substance has been consumed.”  Still further, the casing (2) is describes as having “a cavity at it[s] upper part and the container (3) can be inserted in that cavity.”

    PNG
    media_image2.png
    783
    495
    media_image2.png
    Greyscale

	Figure 2, above, shows “alternative designs for the container” (para. 0017 and 0027).  Each of the “alternatives” include protrusions 7 that respectively engage corresponding switches 8.
	The originally filed specification makes it clear that the “alternative” containers are received in the cavity of casing 2 one at a time.  That is, either a first container having a first protrusion is received in the casing, or a second container having a second protrusion is received in the casing.  The specification does not describe an embodiment in which the casing receives both the first container and second container, as claimed.  Such is, therefore, considered new matter. As stated in the Interview Summary (filed 01/20/2022), it was recommended to recite “contingent limitations involving the respective coupling of the first and second containers with the casing.”  Here, while the specification provides support for a device comprising first and second containers alternatively coupled to the casing, the specification lacks support for an embodiment in which the device comprising two containers coupled with the casing.  The examiner recommends amending the claim to recite alternative contingent limitations; for example, by reciting “a casing comprising a first electric switch and a second electric switch, a first or second container of the volatile substance configured to be detachable coupled with the casing, wherein when the first container is coupled with the casing, at least one protrusion of the first container activates the first electric switch, wherein when the second container is coupled with the casing, a protrusion of the second container activates the second electric switch….”
	Claim 13, as amended, requires the first electric switch to be “positioned on a first level of the casing” and the second electric switch to be “positioned at a second level of the casing” with the “second level being higher, with respect to a bottom of the casing, than the first level.”  Claim 1, from which claim 13 directly depends, recites that the casing comprises a first and second electric switch and that the “at least on protrusion” of the first container and the second protrusion of the second container activates the first electric switch and the second electric switch, respectively.

    PNG
    media_image2.png
    783
    495
    media_image2.png
    Greyscale

	Figure 2, above, shows container 3 having at least one protrusion 7 which activates respective first, second, and/or third switches (8a, 8b, 8c).  In Fig. 2A, container 3 includes a single protrusion 7 that engages each switch 8a, 8b, 8c simultaneously.  In Fig. 2B, container 3 includes a single protrusion 7 that engages switches 8a and 8b, but does not engage switch 8c.  In Fig. 2C, container 3 has two protrusions 7 that, respectively, engage switches 8a and 8c.  The originally filed specification does not describe the at least one protrusion of the container engaging switches on respective first and second levels of the casing, as claimed. More specifically, first, second and third switches (8a, 8b, and 8c) are disclosed as being at the same level of the casing 2, rather than at different levels.  
	Claim 14 recites substantially the same language as recited in claim 1 and is, therefore, rejected for the same reasons as detailed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 3, 7-10 and 13-14 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claims 1 and 14, the recitation of “a first container...configured to be detachable coupled with the casing…” and “a second container…configured to be detachably coupled with the casing” renders the claims indefinite as it is unclear if both the first container and the second container are coupled with the casing simultaneously or if the second container is, for instance, an alternative to the container.  The intended structural cooperative relationship between the first container and the second container, relative to the casing, is unclear.
	Regarding claim 9, the recitation of “the container has a vapor-permeable membrane” renders the claim indefinite as “the container” lacks proper antecedent basis.  Claim 1 recites “a first container” and “a second container.”  It is unclear which “container” claim 9 is referencing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8-10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belongia (U.S. Publication 2014/0091487), in view of Danes et al. (U.S. Patent 7589340), hereinafter Danes, and in further view of Cronin et al. (U.S. Publication 2006/0279127), hereinafter Cronin.
Regarding claim 1, Belongia teaches an electric device for dispensing a volatile substance (para. 0005; “…present invention generally relates to a volatile material dispensing system, and more particularly, to a volatile material dispensing system designed to inconspicuously dispense volatile materials in large spaces.”), the electric device (Figs. 1-13, dispensing device 10) comprising: 
a casing (housing 12); 
a first container (38A or B; Fig. 3A) (Figures 5-8 showing the structural details of the container) of the volatile substance (64; para. 0042-0043) configured to be detachably coupled with the casing (para. 0054; containers 38 are replaceable) (para. 0037 and Figure 3A/B; containers 38a/b are received in respective seats 36a/b);
a second container (38A or B; Fig. 3A) (Figures 5-8 showing the structural details of the container) of a second volatile substance (64; para. 0042-0043), the second container configured to be detachably coupled with the casing (para. 0054; containers 38 are replaceable) (para. 0037 and Figure 3A/B; containers 38a/b are received in respective seats 36a/b); 
a heater (Figure 3A/B; heaters 34A/B) arranged in the casing and configured to heat the volatile substance (para. 0038; “…the heaters 34a, 34b are adjacent the dispensers 38a, 38b such that they are in thermal communication and heat generated by the heaters passes to the dispensers to heat a volatile active-containing material to increase its rate of volatilization.”); 
a controller (para. 0016; means for independently controlling the plurality of fans and the plurality of heaters) configured to control operation of the heater in accordance with a heating program selected from at least two heating programs (para. 0053; “a plurality of preprogrammed sequences of activation and deactivation of the heaters 34a, 34b and/or fans 68a, 68b may be chosen via power switch 24. In one example, a sequence may activate both heaters for a period of time and then activate the fans once the heaters have heated the volatile material to a predetermined temperature to achieve a particular diffusion rate of the volatile material. For example, in one sequence cycle, the heaters heat the volatile material to a predetermined temperature. Upon reaching that temperature, the fans are activated and the heaters may remain activated or may be deactivated to save energy while the fans run. The fans may run for a predetermined time, or alternatively, may run until the temperature of the volatile material drops to a predetermined temperature which triggers the deactivation of the fans. Upon deactivation of the fans, the cycle may begin again with the heaters being activated. The predetermined sequences may be varied by the inclusion or exclusion of heaters and fans, durations of activation time, and activation/deactivation conditions, such as time and/or heat.”) (para. 0055; “In yet another embodiment, a pre-programmed or random sequence such as those described above is applied to each dispenser 38 so that one dispenser operates according to one sequence and one or more other dispensers operate according to a different sequence, e.g., the heater 34a and fan 68a are on for a specific period of time and subsequent to the lapsing of the specific period of time the heater 34b and the fan 68b are run in connection with a different dispenser 38.”); and
the controller is adapted to select for execution a first heating program of the at least two heating programs when the first container is detachably coupled with the casing, and to select for execution a second heating program of the at least two heating programs when the second container is detachably coupled with the casing (para. 0053; “a plurality of preprogrammed sequences of activation and deactivation of the heaters 34a, 34b and/or fans 68a, 68b may be chosen via power switch 24. In one example, a sequence may activate both heaters for a period of time and then activate the fans once the heaters have heated the volatile material to a predetermined temperature to achieve a particular diffusion rate of the volatile material. For example, in one sequence cycle, the heaters heat the volatile material to a predetermined temperature. Upon reaching that temperature, the fans are activated and the heaters may remain activated or may be deactivated to save energy while the fans run. The fans may run for a predetermined time, or alternatively, may run until the temperature of the volatile material drops to a predetermined temperature which triggers the deactivation of the fans. Upon deactivation of the fans, the cycle may begin again with the heaters being activated. The predetermined sequences may be varied by the inclusion or exclusion of heaters and fans, durations of activation time, and activation/deactivation conditions, such as time and/or heat.”) (para. 0055; “In yet another embodiment, a pre-programmed or random sequence such as those described above is applied to each dispenser 38 so that one dispenser operates according to one sequence and one or more other dispensers operate according to a different sequence, e.g., the heater 34a and fan 68a are on for a specific period of time and subsequent to the lapsing of the specific period of time the heater 34b and the fan 68b are run in connection with a different dispenser 38.”).


Belongia is silent on the casing comprising a first electric switch and a second electric switch; the first container comprising at least one protrusion; the second container comprising a second protrusion different from the at least one protrusion of the first container; the first container being detachably coupled with the casing such that the at least one protrusion has activated the first switch; and the second container being detachably coupled with the casing such that the second protrusion has activated the second electric switch.
While Belongia discloses the use of various optical detectors (para. 0057; light-sensing elements, such as photodetectors, photodiode light detectors, photoresistors, photodiodes, or phototransistors…etc.) for activating the heaters, Belongia is silent on the optical detector being configured to detect a level of the volatile substance in the respective container and the controller being configured to modify the selected heating program according to the level of the volatile substance detected by the optical detector.
Danes teaches that it is known in the art of electric devices for dispensing substances (1:20-23 and 25-34. 2:13-25) (Figures 1-2, generally, discloses diffuser 52 comprising a casing 54 that receives container 58 containing active material, as well as heater 64) (Figures 15-20 depict various placements of optical detector 280/282 relative to container 258) to use an optical detector configured to detect a level of volatile substance in the container (9:43-67 and 10:1-10) (“light emitter 280 and a light receiver 282 disposed above the container 258 and not in-line with one another. When light is transmitted by the light emitter 280 and enters the container 258 that includes liquid active material therein (FIG. 19), the liquid active material causes the light to bounce around within the liquid active material between a top fluid-air interface 314 and a container 258 bottom interface 316, wherein a portion of the light is detected by the light receiver 282 as it exits the top interface 314. When light is transmitted through the container 258 with no liquid active material therein (FIG. 20), the light does not reach the receiver 282, as discussed above in relation to the embodiment of FIGS. 17 and 18. Again, the receipt or non-receipt of light by the receiver 282 may trigger an event by the diffuser 252 to indicate to a user that a container 258 is absent or empty” and “multiple receivers can be disposed at various locations to indicate various liquid levels and/or an empty container”) (10:28-36; “…light receiver may be coupled to any suitable detection circuit, such as an AM, FM, phase shift, or direct level measurement circuit….”).
Danes further teaches that the heater may be deactivated as a result of non-receipt of light (6:65-67 and 7:1-3).
Danes also teaches “controlling the release of volatile materials having an article containing volatile disposed therein has a mechanism that communicates information from the article to the device. The mechanisms have: electrical contacts on or in the article that are capable of being read by electrical circuitry in the device, conductive labeling on or in the article that mates with contacts associated with the device, optical mechanisms including bar coding on the article being read by the device, changes in topography on the article that are capable of being read by sensors in the device, or a radio frequency (RF) identification tag on or in the article that communicates with the device” (2:13-25).
The advantage of combining the teachings of Danes is that in doing so would provide an indication of an amount of volatile substance in the container, which would be beneficial in preventing the operation of the heater when the container is empty.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Belongia, with Danes by adding to the controller, as well as, the control over the heaters of Belongia, with the teachings of Danes, to provide an indication of an amount of volatile substance in the container, which would be beneficial in preventing the operation of the heater when the container is empty.
The combination of Belongia, Danes teaches each claimed limitation except for the casing comprising a first electric switch and a second electric switch; the first container comprising at least one protrusion; the second container comprising a second protrusion different from the at least one protrusion of the first container; the first container being detachably coupled with the casing such that the at least one protrusion has activated the first switch; the second container being detachably coupled with the casing such that the second protrusion has activated the second electric switch.
Cronin teaches that it is known in the art of volatile substance dispensers (figure 1 and paragraph 0023; “…air care product dispenser 20 having a replaceable or refillable container unit 22 for carrying a consumable flowable or fluid substance, such as a volatile fragrance or insect control product (not shown). The container unit 22 is releasably attachable in fluid communication with a durable, or reusable dispenser base unit 24 for broadcasting or dispensing the air care product into the surrounding atmosphere.”) for the container (22) to have a first key, or guide portion, such as male portion 26 (protrusion) that is snuggly received within a complementary recess in the casing (24). The casing has a second key, or guide portion, such as female portion 32.  See paragraph 0023.

    PNG
    media_image3.png
    280
    562
    media_image3.png
    Greyscale

Cronin further teaches, with respect to Figure 6A (102 referring the male key portion 102 and 104 referring to female key portion 104) using detection system (106; Fig. 5) to senses “the presence of a correct pre-selected mating key portion and activates or switches on the dispenser system 108 when the male key portion 102 is mated to the female key portion 104. In other embodiments, the detection system 106 acts as a switch for other types of actuators as appropriate for a particular application of the apparatus. In one embodiment, the detection system 106 includes a plurality of electrical contacts A2, B2, C2, D2 E2, F2, and G2 disposed on and around the male key portion 102. The electrical contacts A2, C2, E2, and G2 are disposed on the raised surface 36, and the electrical contacts B2, D2, and F2 are disposed on the end wall 38 near the raised surface. A complementary plurality of electrical contacts A1, B 1, C1, D1, E1, F1, and G1 is disposed on and about the recessed surface 40 and the upper wall 34. Each electrical contact A1-G1 aligns with and interfaces with one corresponding electrical contact A2-G2, respectively, only when the raised surface 36 is mated to the recessed surface 40 such that the grooves 44 interfit with the ridges 42. The electrical contacts A2-G2 are complementary to the electrical contacts A1-G1, such as, for example, having female connectors disposed opposite male connectors” (Para. 0029).  As such, Cronin teaches a second electric switch configured to be activated when a second protrusion of the container is present, and a third electric switch configured to be activated when a third protrusion of the container is present (contacts A2, B2, C2, etc. disposed on protruding portions and engaging respective contacts A1, B1, C1, etc.).
Cronin further teaches that operation occurs when the detector circuit (110) “receives a proper pre-selected electrical response, or validation signal, from the connections A-G and in one embodiment, the dispenser system 108 is configured to operate only if all of the electrical connections A-G exist at the same time. In another embodiment, the detector circuit 110 includes a decoder circuit that allows activation of the dispenser system 108 when the detector circuit receives a pre-selected validation signal including a pre-selected code driven by the correct mating of the correct surfaces with correct electrical contact points mating” (para. 0030) and that the detector circuit includes a programmable switch array (140; Fig. 10) operable by a controller (microprocessor 150).  Cronin, therefore, teaches using the controlling to execute a program when the first protrusion of the container has activated the first electric switch and the second protrusion has activated the second electric switch (para. 0034; “…decoder 144 transmits a switching address code to the programmable switch array 140. In response to the switch address code, the programmable switch array 140 switchably couples the driver circuit 142 to one or more of the electrical connections A-G. The memory circuit 152 then directs the microprocessor 150 to transmit a second address signal to the address decoder 144, which in turn transmits a second switching address code to the programmable switch array 140, which in turn switchably couples another of the electrical connections A-G with the sense amplifier 146 to send a validation signal thereto…microprocessor then compares the validation signal to a stored data value maintained in the memory circuit 152 and determines whether the validation signal matches the stored data value…and if all the validation signals are correct, then the microprocessor transmits an activation signal, or "on" signal 160, to the dispensing system 108 to activate the dispensing system.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Belongia, as modified by Danes, with Cronin, by adding to the first and second containers, casing, and controller of Belongia, with the teachings of Cronin, in order to provide means for selectively allowing only certain mating relationships between the casing and the container, such that dispensing will occur only in those relationships (para. 0037), which would be useful in preventing operation if the first and/or second container is installed incorrectly or the casing receives a counterfeit container (para. 0030). 
Regarding claim 3, the primary combination, as applied in claim 1, teach each claimed limitation.
Specifically, Belongia further teaches each heating program being adapted for controlling temperature and activation time of the heater (see above citations in claim 1).
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation.
Belongia teaches the first container being configured as a receptacle (for holding/containing volatile material 64) (see also; cup shaped structure 58 in figure 6 and para. 0039) comprising a bottom base (bottom wall 60), a side face (side walls 62), and an open base (covered by permeable membrane 56; para. 008, “…reservoir includes an open end and a peripheral flange extending therearound. A vapor permeable membrane is secured to the peripheral flange over the open end…”).
Cronin teaches the container having a bottom base which comprises the at least one protrusion (26) arranged to activate the first electric switch (as detailed in claim 1).
Regarding claim 9, the primary combination, as applied to claim 8, teaches each claimed limitation.  
Belongia further teaches wherein the container has a vapor-permeable membrane (56) covering the receptacle open base.
Regarding claim 10, the primary combination, as applied to claim 1, teaches each claimed limitation.  
Cronin, as detailed above in claim 1, teaches a third electric switch configured to be activated by the at least one protrusion.
Regarding claim 13, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the first electric switch is positioned on a first level of the casing, and the second electric switch is positioned at a second level of the casing, the second level being higher, with respect to a bottom of the casing, than the first level.
Cronin also teaches wherein the first electrical switch is positioned on a first level of the casing, and the second electric switch is positioned at a second level of the casing, the second level being higher, with respect to a bottom of the casing, than the first level (para. 0030 and Figure 6A; “…when the male key portion 102 is mated to the female key portion 104 in an assembled position, the contact A2 on the male key portion engages the contact A1 on the female key portion to complete an electrical connection A thereacross, and similarly with electrical contacts B2 and B1 completing electrical connection B, etc. The electrical contacts A2, C2, E2, and G2, and the corresponding electrical contacts A1, C1, E1, and, G1, are disposed at different heights or levels in the ridges 42 and grooves 44 on the respective raised surface 36 and recessed surface 40 (diagrammatically shown in each of FIGS. 6A, 7A, 8A, and 9A) such that opposing pairs of the electrical contacts can only touch if the male key portion 102 is correctly mated to the female key portion 104.”).
	Claim 14 recites substantially the same limitations as recited in claim 1 and is rejected for the same reasons as detailed above.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belongia (U.S. Publication 2014/0091487), in view of Danes et al. (U.S. Patent 7589340), hereinafter Danes, and in further view of Cronin et al. (U.S. Publication 2006/0279127), hereinafter Cronin.
Regarding claim 7, the primary combination, as applied to claim 1, teach each claimed limitation, except for the first electric switch being an end of run switch or a lineal displacement switch.
Brown teaches that it is known in the art of vaporizing volatile substances (title; para. 0001, and Figures 1-4a/4b; casing 1 and container 50, corresponding to the casing and container as claimed; heater unit 2, corresponding to the claimed heater) for the container to comprise a protrusion to activate an electric switch (Figures 1-4a/4b and paragraph 0062, container 50 comprises activating means 55 in form of a protruding part, which is arranged to actuate the first selecting means 20 of casing 1 by pressing and displacing said first selecting means with the activating means 55 when the container is fixed into mounting 8 of casing 1 and after removing the container the first selecting means 20 returns to original position, which may be achieved by a spring fixed inside the first selecting means; para. 0018 discloses the first selecting means can comprise a displaceable switch element arranged to be displaced by the container when the container is fixed into the mounting; para. 0073-0074 and Figures 10a/b discloses switch 15, arranged to be closed by the first selecting means 20, where when switch 15 is open, resistor R1 has no effect on the heater unit 2 and when switch 15 is closed, via 20, when the container has been fixed into casing 1, the same voltage is applied over both resistors which are both heater and a higher temperature is obtained).
Brown also teaches the switch being an end of run switch or a lineal displacement switch (Figures 1-4a/4b and paragraph 0062, container 50 comprises activating means 55 in form of a protruding part, which is arranged to actuate the first selecting means 20 of casing 1 by pressing and displacing said first selecting means with the activating means 55 when the container is fixed into mounting 8 of casing 1 and after removing the container the first selecting means 20 returns to original position, which may be achieved by a spring fixed inside the first selecting means; para. 0018 discloses the first selecting means can comprise a displaceable switch element arranged to be displaced by the container when the container is fixed into the mounting; First selecting means comprises a displaceable switch element that is displaced via means 55, in which a spring allows for the first selecting means to return to its original position after container 50 is removed; Such disclosure is considered to describe a linear displaceable switch).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Belongia, as modified by Danes and Cronin, by substituting the switch of Belongia as modified by Cronin, for in doing so would amount to a simple substitution of art recognized electric switches performing the same function of being activated by a protrusion and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761